Citation Nr: 0918896	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  08-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1966 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In correspondence received in April 2009, prior to the 
promulgation of a decision in the appeal, the Veteran 
requested to withdraw his claim for service connection for 
hypertension, to include as secondary to service-connected 
type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran for service connection for hypertension, to include 
as secondary to service-connected type II diabetes mellitus 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. 
§ 20.202.  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204.  In 
correspondence received in April 2009, the Veteran withdrew 
his claim for service connection for hypertension, to include 
as secondary to service-connected type II diabetes mellitus.  
There remain no allegations of errors of fact or law for 
appellate consideration of this issue.  Accordingly, the 
Board does not have jurisdiction to review this claim and it 
is dismissed.

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


